Citation Nr: 0910674	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-22 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied 
entitlement to TDIU.  The Veteran filed a notice of 
disagreement with multiple issues adjudicated in this rating 
decision.  However he is noted to have specifically limited 
his appeal to the TDIU issue in his July 2006 substantive 
appeal, thereby withdrawing these issues from appellate 
status.  The TDIU issue is the only issue that remains on 
appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in February 
2009.  A transcript of this hearing is associated with the 
claims file.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Prior to his February 2009 hearing, the Veteran's wife in 
January 2009 submitted a copy of a recent Social Security 
decision which granted disability benefits effective October 
2005.  The records which supported this decision are not 
associated with the claims file, and as they could contain 
evidence pertinent to this TDIU claim, should be obtained.  
The Veteran's wife also suggests that some of the Veteran's 
service-connected disabilities have worsened, specifically 
his mental condition as noted in a written statement received 
in January 2009.  She also noted in the February 2009 hearing 
that his service-connected peripheral neuropathy has worsened 
resulting in trouble walking.  The Board notes that the most 
recent VA examinations addressing the severity of his 
service-connected disorders, to include PTSD and diabetes 
mellitus with its associated peripheral neuropathies were in 
August 2006.  The PTSD examination indicated that his PTSD 
symptoms were mild and essentially not interfering with his 
employability and the diabetes mellitus examination did not 
address the effects on his unemployability.  Since these 
examinations, additional VA records were obtained which show 
treatment for psychiatric complaints complicated by relapse 
into alcohol abuse throughout 2007 and 2008.  The United 
States Court of Veterans Appeals (Court) has held that the 
fulfillment of the statutory duty to assist includes 
obtaining a through and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if benefits are awarded 
for the TDIU claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a 
corrective notice that explains the 
information or evidence needed to 
establish an effective date, if a TDIU 
rating is granted, as outlined by the 
Court in Dingess, supra.  The notice 
regarding the TDIU issue must also (1) 
inform the veteran of what he needs to 
provide, and (2) what information VA has 
or will provide.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records are 
not available.

3.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist(s), to determine the nature and 
extent of all service-connected 
disabilities from which the veteran is now 
suffering therefrom, and to specifically 
provide an opinion as to the occupational 
impact of the veteran's service-connected 
disabilities, currently shown to be 
sensorineural hearing loss bilateral, 
tinnitus, Type II diabetes mellitus, 
peripheral neuropathy right upper 
extremity, peripheral neuropathy left 
upper extremity, peripheral neuropathy 
right lower extremity, nephropathy 
associated with diabetes mellitus and 
post-traumatic stress disorder (PTSD).  
The claims file, this REMAND, and 
treatment records must be made available 
to, and be reviewed by, the examiner(s) in 
connection with the examination(s).  All 
necessary tests and studies should be 
conducted in order to render the requested 
opinion.  Following review of the claims 
file and examination of the aforementioned 
service-connected disabilities, the 
examiner(s) should render an opinion as to 
whether the veteran's service-connected 
disabilities prevent the veteran from 
being gainfully employed.  The examiner 
should clearly outline the rationale for 
any opinion expressed and all clinical 
findings should be reported in detail.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After completion of the above, and 
after any additional development deemed 
appropriate, is complete, the AOJ should 
readjudicate the veteran's claim for a 
TDIU.  If a TDIU is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and provided appropriate time to 
respond before returning the case to the 
Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




